EDGERTON, Circuit Judge
(dissenting)-
I think the appellant was subject to trial only in New York, where he made his-statements and his agent mailed them. Thecou'rt relies on In re Palliser, 136 U.S. 257, 10 S.Ct. 1034, 34 L.Ed. 514. That case was decided in 1890. United States v. Johnson was decided in 1944. In the Johnson case the Supreme Court held'that “If an enactment of Congress equally permits the underlying spirit of the constitutional concern for trial in the vicinage to be respected rather than to be disrespected, construction should go in the direction of constitutional policy eyen .though not commanded by it.” *25323 U.S. 273, 276, 65 S.Ct. 249, 251, 89 L.Ed. 236. A dissenting opinion cited In re Palliser. The Johnson decision means that Eisler did not even “use the mails” in the District of Columbia. A fortiori he did not “make any * * * statement” there.
In my opinion an added reason for reversal is that the court permitted three employees of the United States1 to serve as jurors.
The indictment shows that its paragraph (A) deals with question 23 of the application, (B) with 18, and (C) with 7. This transposition makes it the head and front of the indictment that the appellant’s answer “None” to question 23 was fraudulent in that he “had been and was then a member of and was affiliated with the Communist Party.” The indictment does not allege that he was a most important and ■disruptive Communist, but this was urged throughout the trial. The prosecutor in his opening statement told the jury that the appellant “was a representative of the Comintern” and “that his real purpose for coming to this country * * * was the purpose of disrupting the economy of the United States, to further the ends of Moscow.” 2 There was testimony that he had been “the head of the Comintern” and was to direct the Communist Party in this country. He was represented as having taken a leading part in Communist activities here and abroad. The prosecutor in his closing argument told the jury that the appellant was “anti Government.”3
Government employment alone does not disqualify a juror in a prosecution for larceny, United States v. Wood, 299 U.S. 123, 57 S.Ct. 177, 81 L.Ed. 78, or violation of the narcotics laws. Frazier v. United States, 335 U.S. 497, 69 S.Ct. 201. But government employment is not commonly known to be endangered by sympathetic association with thieves or drug peddlers. It is commonly known to be endangered by sympathetic association with Communists. Government employees are therefore anxious, in various degrees according to their temper and circumstances, to avoid seeming to sympathize with Communists. Acquittal sometimes indicates, and is often thought t'o indicate, that the jury sympathized with the accused. It is therefore prudent for government employees to convict an alleged Communist and imprudent to acquit him. For government employees to acquit this alleged Communist leader would have been particularly imprudent. Trial by jurors whose personal security will either actually or apparently be promoted by conviction and endangered by acquittal is not “trial by an impartial jury” and is not due process of law.
Even in the narcotics case four members of the Supreme Court dissented. They said concerning government employees. “Of late years, the Government is using its power as never before to pry into their lives and thoughts upon the slightest suspicion of less than complete trustworthiness. It demands not only probity but unquestioning ideological loyalty. A government employee cannot today be disinterested or unconcerned about his appearance of faithful and enthusiastic support. * * * Even if we have no reason to believe that an acquitting juror would be subjected to embarrassments or reprisals, we cannot expect every clerk and messenger in the great bureaucracy to feel so secure as to put his dependence on the Government wholly out of mind. I do not doubt that the government employees as a class possess a normal independence and fortitude. But we have grounds to assume also that the normal proportion of them are ■subject to that very human weakness * * * which leads men to ‘ * * * crook the pregnant hinges of the knee where thrift may follow fawning.’ ” Frazier v. United States, 335 U.S. 497, 515, 69 S.Ct. 201, 210.
*26Although the Court did not think such consideration? controlling in the narcotics case, nothing in the opinion of the Court suggests that they are not controlling here. I think the opinion of the Count affirmatively shows that they are controlling. It quotes these words among others from the larceny case: “‘We think'that the imputation of bias simply by virtue of governmental employment, without regard to any actual partiality growing out of the nature and circumstances of particular cases, rests on an assumption without any rational foundation. * * * In dealing with an employee of the Government, the court would properly be solicitous to discover whether, in view of the nature or circumstances of his employment, or of the relation of the particular governmental activity to the matters involved in the prosecution, or otherwise, he had actual bias, and, if he had, to disqualify him.’ ” Frazier v. United States, 335 U.S. 497, 509-10, 512-513, 69 S.Ct. 201, 208. “Actual bias” includes “not only prejudice in the subjective sense but also such as might be thought implicitly to arise” from the circumstances of a particular case. Ibid., 335 U.S. at page 511, note 19, 69 S.Ct. at page 208. It is an understatement to say that prejudice might be thought implicitly to arise from the circumstances of this case.

 A fourth juror was an employee of the District of Columbia.


 Tlie court instructed the jury not to consider whether this was the purpose of the leaders of the Communist Party.


 I do not consider whether some of the prosecutor’s statements and the admission of some of the testimony amounted to prejudicial error.